DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 07/06/2020.

Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 8, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 9 of U.S. Patent No. 10,754,911. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3 and 9 teach every aspect of claims 1, 6, 8, 11 and 16 as follows:



Claim 1 of U.S. Patent No. 10,754,911
A computer-implemented method comprising:
A computer-implemented method comprising:
determining, by a computing system, a preview time threshold for a content item based at least in part on text and media associated with the content item and an average view duration associated with a user;
obtaining, by a computing device, a first preview time threshold for a first content item to be presented to a user, wherein the first preview time threshold is based at least in part on text and media associated with the first content item and an average view duration associated with the user;
providing, by the computing system, a snippet of the content item via a content feed associated with the user;
providing, by the computing device, for presentation to the user, a content feed through a display interface, wherein the content feed includes at least a first snippet of the first content item;
and providing, by the computing system, the text associated with the content item without the media associated with the content item based at least in part on a determination that the snippet has been positioned within a viewport region of a display interface associated with the user for a duration of time that satisfies the preview time threshold.
determining, by the computing device, that the first snippet of the first content item has been positioned within a viewport region of the display interface for a duration of time that satisfies the first preview time threshold; prefetching, by the computing device, the text associated with the first content item without the media associated with the first content item from a content distribution system; and storing, by the computing device, the text associated with the first content item.


Instant claim 6
Claim 3 of U.S. Patent No. 10,754,911
The computer-implemented method of claim 1, wherein the preview time threshold is determined further based at least in part on a probability that the user will select the snippet of the content item, and wherein the probability is determined by a machine learning model.
The computer-implemented method of claim 1, wherein the first preview time threshold is further based at least in part on a likelihood that the user will select the first snippet of the first content item to access the first content item. (Examiner’s Note: determining a likelihood/probability as used in Claim 3 of ‘911 is a basic/generic machine learning model)


Instant claim 8
Claim 3 of U.S. Patent No. 10,754,911
The computer-implemented method of claim 1, wherein the viewport region is associated with a set of pixel coordinates for the display interface.  
The computer-implemented method of claim 1, wherein the viewport region is defined by a specified set of pixel coordinates that correspond to the display interface.


Allowable Subject Matter
Claims 1, 11 and 16 would be allowable if a proper Terminal Disclaimer was filed to overcome, or if the claims are rewritten or amended to overcome, the double patenting rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 6 and 8 would be allowable if a proper Terminal Disclaimer was filed to overcome, or if the claims are rewritten or amended to overcome, the double patenting rejection(s) under 35 U.S.C. 101, set forth in this Office action and if the claims were rewritten or amended to include all of the limitations of the base claim and any intervening claims.
Claims 2-5, 7, 9-10, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pottjegort (2013/0185164) – pertains to making content visible through viewports.
Preguiro et al. (US 2015/0248429) – pertains to previewing items selected by the user using preview alternatives that meet context.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142